 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     FRANCESCO P. BENAVIDES, CSBN 258924
 5   Special Assistant United States Attorney
 6
           Social Security Administration
           160 Spear St., Suite 800
 7         San Francisco, CA 94105
 8         Telephone: (415) 977-8978
           Facsimile: (415) 744-0134
 9         Email: Francesco.Benavides@ssa.gov
10   Attorneys for Defendant
11
                          UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13                             WESTERN DIVISION
14
15   GWENDOLYN D. HICKS,                     ) Case No. 2:18-cv-02583-PLA
                                             )
16         Plaintiff,                        ) JUDGMENT OF REMAND
17                                           )
                  v.                         )
18
                                             )
19   NANCY A. BERRYHILL,                     )
20   Acting Commissioner of Social           )
     Security,                               )
21                                           )
22         Defendant.                        )
23         The Court having approved the parties’ Stipulation to Voluntary Remand
24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
25   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
26   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
27   DECREED that the above-captioned action is remanded to the Commissioner of
28   Social Security for further proceedings consistent with the Stipulation to Remand.

     DATED: November 16, 2018
                                           HON. PAUL L. ABRAMS
                                           UNITED STATES MAGISTRATE JUDGE
                                             -1-
